DECISION
The attached document is accepted as an appeal from the decision of the High Court in the above case by Sagaina.
The grounds for appeal are stated as follows:—
1. That the Maugas do not know where the name Mauga got the original right to the land Fatumafuti, whereas the plaintiffs have shown that they procured claim to the said land by purchase from Savea, the consideration being two (2) fine mats and two (2) bolts of cloth.
2. That the appellant, Sagaina, is a brother of Mauga Taufaasau and that if Mauga Taufaasau should die, and he, the appellant, thereupon succeed to the name Mauga, *632the acceptance of the sum awarded to him by the Court would destroy his interest in the property.
3. The appellant further states; “Had this land been decided entirely to Mauga Moimoi, excluding from it Sagaina and all his descendants, it would be well to us both; to divide the land in two would be in accordance with our wishes.”
4. The appellant further states that Mailo’s mother and the descendants of Sagaina are buried on the land and could only be removed by an expenditure of Two Hundred Dollars and thirty fine mats.
The contention that the appellant’s (Sagaina’s) ancestors obtained the land by purchase is based upon a tradition not supported by evidence and discredited by the present Savea who testifies that he never heard of such transaction, and it is further discredited by the production in Court of a fraudulent letter by counsel for appellants with the intention of strengthening their contention.
Paragraphs 2, 3 and 4, dealing only with the effect of the High Court’s decision upon the appellants’ interest, need not here be considered.
The decree issued in the above-entitled cause is hereby affirmed, and the appeal dismissed.
Costs upon appeal are assessed against the defendants, Sagaina and Tufaina, in the sum of Fifteen Dollars ($15.00).